NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 17/463,337, which is a reissue application of U.S. Application No. 15/889,392 (U.S. Patent No. 10,805,341 issued October 13, 2020). 
Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The preliminary amendment ----August 31, 2021 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
The preliminary amendment proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  That is, Applicant failed to provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  See 37 CFR 1.173(c).  MPEP § 1453 (II). Merely citing paragraphs or columns in the specification is insufficient to explain the changes made to the claims. 

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,805,341 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Rejection under 35 U.S.C. 251
Claims 22-24 and 29-32 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The specification does not expressly disclose “using the telemetry data in conjunction with the first machine learning classifier to make a first assessment comprises using cryptographic protocol data as input to the first machine learning classifier” as recited in claim 22; “using the cryptographic protocol data as input to the first machine learning classifier comprises using encryption certificate data as input to the first machine learning classifier” as recited in claim 23; and “wherein the cryptographic protocol data includes encryption certificate data” as recited in claim 24.  Applicant cited column 7, lines 60-67; columns 8, lines 1-16 as supporting these features; however, the citation does not describe these limitations. 
As per claims 29, the specification does not expressly disclose “using the plurality of telemetry data decreases a false positive rate of the second machine learning process.” Applicant’s citation for supporting this feature does not describe this limitation. 
As per claim 30, the specification does not describe “receiving second telemetry data from unclassified encrypted flow; using the first trained machine learning classifier to make an inference regarding the unclassified encrypted flow; and using the second trained machine learning classifier to classify the unclassified encrypted flow as malicious or benign using the second telemetry data and the inference made by the first trained machine learning classifier.” Applicant’s citations for supporting this feature do not describe this limitation.
As per claims 31, the specification does not describe “use of a plurality of telemetry data decreases a false positive rate of the second trained machine learning classifier.” Applicant’s citation for supporting this feature does not describe this limitation. 
As per claim 32, the specification does not describe “the classification of the unclassified encrypted flow is based in part on pattern changes in flows other than the unclassified encrypted flow.” Applicant’s citations for supporting this feature do not describe this limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See 35 U.S.C § 251 of claims 22-24 and 29-32 as being based upon new matter above.
	 
	
Allowable Subject Matter
Claims 1- allowed.
None of the prior art of record disclosed the features of claims 22-24 and 29-32; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/            Primary Examiner, Art Unit 3992     

Conferees:     
                                                                                                                                                                                  /Cameron Saadat/
Primary Examiner, Art Unit 3992        
                                                                                                                                                                                                /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992